June 11, 2010


Mr. W. Wendell Hall
Fulbright & Jaworski L.L.P.
300 Convent Street, Suite 2200
San Antonio, TX 78205-3792
Ms. Susan E. Hutchison
Foreman, Lewis & Hutchison, P.C.
611 South Main Street, Suite 700
Grapevine, TX 76051

RE:   Case Number:  07-0205
      Court of Appeals Number:  02-05-00373-CV
      Trial Court Number:  067-198284-03

Style:      WAFFLE HOUSE, INC.
      v.
      CATHIE WILLIAMS

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may  obtain   a   copy   of   the   opinions   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Thomas A.      |
|   |Wilder             |
|   |Ms. Stephanie      |
|   |Robinson           |
|   |Mr. Mark R. Flora  |